FINAL COPY
294 Ga. 480

        S14Y0126. IN THE MATTER OF WILLIAM C. NESBITT.

      PER CURIAM.

      This disciplinary matter is before the Court on the report and

recommendation of the special master, Shelby A. Outlaw, recommending that

William C. Nesbitt (State Bar No. 538301) be disbarred based upon his conduct

in setting up a law practice with a client who was not a lawyer and his financial

misconduct. Following the filing of a formal complaint, a timely answer, and

a consolidated pre-trial order, the special master held a lengthy evidentiary

hearing. The special master issued a detailed and comprehensive report and

recommendation, and neither party sought review before the Review Panel.

      The special master found that Nesbitt agreed with a married couple who

were friends and clients, but who were not lawyers, to form the Nesbitt Law

Firm, LLC. The clients contributed funds for the establishment and running of

the law firm, one client was the firm’s chief financial officer, and both clients

were involved in the day-to-day business operations of the firm. No documents

memorialized the parties’ agreement regarding the partnership, and although the

clients expected to share in the profits of the firm, they did not receive any
profits or any repayment of the approximately $12,000 to $15,000 they

expended on behalf of the firm. The firm ultimately went out of business.

      In addition to the law firm enterprise, Nesbitt obtained a loan of

approximately $15,000 from the clients to use to pay back taxes on a Florida

property that Nesbitt represented he owned. Nesbitt signed a promissory note

and agreed to grant the clients an interest in the Florida property as collateral for

the loan. However, the property was in fact owned wholly by Nesbitt’s

domestic partner, Sherry Cornwell; the property had been transferred to

Cornwell from Nesbitt’s mother. Because of this fact, Cornwell and Nesbitt

understood that Nesbitt had an equitable interest in the property. Eight months

after receiving the loan proceeds and executing the promissory note, Nesbitt

executed a mortgage after receiving an ultimatum from his client. Shortly

thereafter, the client discovered that Nesbitt did not own an interest in the

property and confronted Nesbitt via e-mail in August 2010. Nesbitt was

offended that his former friend would accuse him of fraud, testifying that his

client “could have been much more gracious than he was.” Nesbitt did not

respond to his client’s concerns or provide him with any explanation; nor did he

respond to seven demand letters sent by certified mail. In 2012 Nesbitt did have

                                         2
Cornwell quitclaim the Florida property to him, but he did not inform the clients

of the quitclaim deed.

      Based on testimony and evidence Nesbitt presented in an effort to show

that he did not act improperly in connection with the loan for the Florida

property, the special master concluded that Nesbitt also acted deceitfully in other

transactions related to the Florida property. Specifically, the special master

found that the transfer of the Florida property from Nesbitt’s mother, who was

senile at the time, to Cornwell, was a sham transaction designed to avoid taxes

or probate; that Nesbitt and Cornwell misrepresented to Wachovia/Wells Fargo

Bank that they were married in order to obtain a loan on the Florida property;

that Nesbitt and Cornwell failed to disclose the existence of tax liens on the

property at the Wachovia/Wells Fargo closing; that Nesbitt and Cornwell failed

to pay off the tax liens with the loan proceeds; and that the final disbursements

from the loan were not taken to make improvements on the property until after

Nesbitt filed for bankruptcy, and thus Nesbitt had a line of credit in 2009 at the

time he was borrowing money from his clients to set up the law practice and pay

off the tax liens.

      Based upon the conduct related to the clients, the special master found that

                                        3
Nesbitt, who was admitted to the Bar in 1982, violated Rules 1.8 (a), 5.4 (b), 5.4

(d), and 8.4 (a) (4) of the Georgia Rules of Professional Conduct found in Bar

Rule 4-102 (d). The maximum sanction for a violation of Rules 5.4 (b), 5.4 (d)

and 8.4 (a) (4) is disbarment, and the maximum sanction for a violation of Rule

1.8 (a) is a public reprimand.

      The special master found the following factors in aggravation: (1) Nesbitt

had a dishonest or selfish motive; (2) Nesbitt engaged in a pattern of deceitful

or fraudulent misconduct; (3) Nesbitt committed multiple offenses; (4) Nesbitt

made false statements at the evidentiary hearing; (5) Nesbitt refused to

acknowledge the wrongful nature of his conduct; (6) the victims were vulnerable

as a result of the trust they reposed in Nesbitt; (7) Nesbitt has substantial

experience in the practice of law; and (8) Nesbitt has shown an indifference to

making restitution. The special master found one mitigating factor: that Nesbitt

had no prior disciplinary sanctions.

      Having considered the record, the Court agrees with the special master

that disbarment is the appropriate sanction in this matter. Therefore, it is hereby

ordered that the name of William C. Nesbitt be removed from the rolls of

persons authorized to practice law in the State of Georgia. Nesbitt is reminded

                                        4
of his duties pursuant to Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.



                          Decided January 27, 2014.

            Disbarment.

            Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall,

Assistant General Counsel State Bar, for State Bar of Georgia.




                                       5